Citation Nr: 9901688	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  98-07 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for vitiligo.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

(The issues of entitlement to service connection for 
residuals of malignant melanoma of the left foot with groin 
metastases, due to exposure to Agent Orange, and to an 
evaluation in excess of 30 percent for the veterans service-
connected post-traumatic stress disorder (PTSD), will be the 
subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
November 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied service connection for 
vitiligo and to a total disability rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran disagreed with these determinations, and this appeal 
ensued.

With respect to the veterans claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities, the Board notes that, in 
light of the Boards separate decision establishing 
entitlement to a 100 percent schedular evaluation for his 
service-connected PTSD, this claim is moot.

In April 1997, the veteran and his representative appeared at 
a hearing before the undersigned, sitting in Washington, D.C.



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran developed vitiligo as a result of treatment 
for the service-connected residuals of his malignant melanoma 
of the left foot with groin metastases.


CONCLUSION OF LAW

Vitiligo is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records are negative for complaint or 
treatment of vitiligo.  Indeed, the veteran does not contend 
that his vitiligo began during service.  Rather, in numerous 
statements, in his April 1997 hearing testimony and in a 
videotape of a television interview concerning his reaction, 
as a Vietnam veteran, to the viewing of the film, Saving 
Private Ryan, the veteran maintained that that he suffers 
from this skin disorder as a result of his inservice exposure 
to Agent Orange.  Alternatively, he argues that he has 
vitiligo as a result of the chemotherapy treatments he 
received for his malignant melanoma of the left foot with 
groin metastases.  

In March 1996, the veteran submitted an informal claim in 
which he asserted entitlement to service connection for 
vitiligo.  A careful review of the voluminous evidence of 
record shows that, since 1983, the veteran has been diagnosed 
as suffering from severe vitiligo that it covers his entire 
body.  Because there is no question that the veteran suffers 
from this skin disorder, the only issue before the Board is 
whether his vitiligo is etiologically related to either his 
inservice exposure to Agent Orange or to the treatment he 
received for his service-connected residuals of malignant 
melanoma of the left foot with groin metastases.  As such, 
for the sake of brevity, and to avoid redundancy, the Board 
will discuss only that evidence that bears on these issues.

In January 1998, the veteran was afforded VA lymphatic 
disorders, dermatological and podiatric examinations.  Each 
of the accompanying examination reports reflects that the 
physicians diagnosed the veteran as having extensive 
vitiligo.  Significantly, in the January 1998 podiatric 
examination report, the physician opined that the veterans 
melanoma was secondary to his exposure to Agent Orange during 
service, and diagnosed him as status post chemotherapy, 
resulting in extensive vitiligo.  The examiner further 
explained that the extensive vitiligo is a consequence of 
the chemotherapy.

Analysis

The Board finds that the veterans claim for service 
connection for vitiligo is plausible and capable of 
substantiation, and thus well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to those claims.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veterans claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a separate decision accompanying this one, the Board 
established entitlement to service connection for residuals 
of malignant melanoma of the left foot with groin metastases 
on the ground that the residuals are etiologically related to 
his inservice exposure to Agent Orange.  In the January 1998 
VA examination report, the physician opined that the 
veterans vitiligo is related to the chemotherapy that he 
received to treat his service-connected melanoma.  A careful 
review of the record reveals that there is no contradictory 
competent medical evidence.  Accordingly, the Board concludes 
that the evidence supports the claim for service connection, 
on a secondary basis, for the veterans vitiligo.  In light 
of this determination, the Board notes that the veterans 
claim for service connection for vitiligo on a direct basis, 
i.e., secondary to his inservice exposure to Agent Orange, is 
moot.


ORDER

Service connection for vitiligo is granted.



		
	M. CHEEK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
